DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 07/26/2022.

Allowable Subject Matter
3.	Claims 1-21 and 23-24 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Gaines et al. does not teach or suggest at least one control entity assigned to control the at least one medical device; a server-side communication device for communication with the at least one medical device; and an integrated circuit component configured to implement a protocol for establishing the secure communication connection for controlling the at least one medical device, wherein the protocol includes exchanging identification messages for one-to-one identification between a respective medical device and a respective control instance on the control device; wherein the protocol further includes: the control device evaluating whether a second acknowledgement message has been received within a predefined timeout period in response to a first acknowledgement message sent by the control device; and based on determining that the second acknowledgement message has been received within the predefined timeout period in response to the first acknowledgement message sent by the control device, issuing an interconnection message on the control device. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631